Case 1:19-cV-00815-UA Document 2 Filed 01/28/19 Page 1 of 1

 

 

§\_u§)‘i._l!

UNITED STATES DLSJ¥R;L~G?E €@Usifv i`Gi:`

SoUTHsRN march2 oFMa§/§ NE<`KS;>, SCANNED

Jacoub So!omon aka MeDiAAiDeI\/i

Write the full name of each piaintiff or petitioner. 1 9 g § 3 §
Case No. C

~against-

 

 

 

 

Spoflfy. US/-\ lee No'rlca 011 MoTIoN

 

 

Write the fui¥ name of each defendant or respondent

PLEASE TAKE NOTICE that dacoub SO'°'“°“ aka M@DfAAiDGM

 

piaintiff or defendant name of party Who is making the motion

requests that the Court:

To fulfiil and ask the Copyright Hoyalty Board to perform an audit of actual stream data
of ali MeDiAAiDeM‘s songs on Spotify.com, from 8/28/2018 to present To coitect and
deposit when eligio!e, ail accrued Roya|ties from Spotify.com, that are withheid from
MeDiAAEDe|\/l, and distribute rightfuliy to MeDiAAiDeM via BM¥ and LandR. '£“o enforce
CF{DRAct of 2004, and CFF{ Titie 37. To eiimioate unfair methods of competition and
unfair or deceptive acts or practices Within Sootifv against MeDEAAiDel\/|, Tit|e 15 U.S.C_
Briefly describe what you want the court to do. You snouid also inciude the Federai Ruie(s} of Civii Procedure or
the statute under which you are making the motion, if you know.

ln support of this motion, l submit the following documents (check aii that appiy):
Ei a memorandum of law
E! my own declaration affirmation or affidavit

IZ| the following additional documents:

   

Ernaiis stats and reports Song titles with ISRC numbe js.»;

 

 

 

1/28/2019
Dated
Jacoub Soiomon aka MeDiAAiDei\/l n/a
Name Prison identification # {if incarcerated}
2550 oiinvi|ie ave, APT #`£ 513 Bronx NV 10467
Address City State Zip Code
91 7-520-4702 §acoubsolomon@yahoo.com

 

 

Te!ephone Number (if availabie} E-rnai! Address {if avaiiabie}

 

